DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6-9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al (US 2009/0288591).
Ravi et al teaches a crystal growth apparatus, comprising: a crucible 13, configured to contain a melt A for a crystal growth; a heater 51, disposed around the crucible 13 and configured to heat the crucible; a deflector sleeve 60, disposed between the heater 51 and the crucible 13; and an auxiliary structure 60, connected with the 60 to surround a top and a lateral surface of the heater (See Fig 2, [0020]-[0031] which teaches heat shield 60 configured to enclose heater 51). Ravi et al also teaches a graphite heating element ([0030]).
Referring to claim 2, Ravi et al teaches a lower surface of the deflector sleeve 60 is lower than a lower surface of the heater 51. (See Fig 2).
Referring to claim 5, Ravi et al teaches a furnace body 105 and a thermal isolation structure 65 disposed in the furnace body, wherein the auxiliary structure 60 covers the thermal isolation structure 65. (see Fig 2, [0027]-[0032]).
Referring to claim 6-7, Ravi et al teaches the auxiliary structure 60 and the deflector sleeve 60 are designed as a single part. (See Fig 2).
Referring to claim 8, Ravi et al teaches a cylinder ([0027]).
Referring to claim 9, Ravi et al teaches a graphite material ([0030]).


Claim(s) 1, 2, 4, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kizaki (JP 9-202686), an English computer translation (CT) is provided.
Kizaki teaches a crystal growth apparatus, comprising: a crucible 2, configured to contain a melt 4 for a crystal growth; a heater 3, disposed around the crucible 2 and configured to heat the crucible; a deflector sleeve 21, disposed between the heater and the crucible; and an auxiliary structure 21, connected with the deflector sleeve 21 to surround a top and a lateral surface of the heater (See Fig 1; CT [0017]-[0030]).
	Referring to claim 2, Kizaki teaches a lower surface of the deflector sleeve 21 is lower than a lower surface of the heater 3. (See Fig 1).
21 thickness of 10 mm which reads on a thickness of the deflector sleeve is between 2 mm -20 mm (CT [0028]).
Referring to claim 7, Kizaki teaches a sleeve 21 is designed a single part (Fig 1-2).
Referring to claim 8, Kizaki teaches cylindrical sleeve 21 (Fig 1-2; CT [0028])
	Referring to claim 9, Kizaki teaches a deflector sleeve made of graphite (CT [0024]).
	Referring to claim 11, Kizaki teaches a quartz crucible 2a and a graphite crucible 2b and graphite heater 3 and a silicon melt (CT [0002], [0017], [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizaki (JP 9-202686), an English computer translation (CT) is provided, as applied to claims 1, 2, 4, 7-9, and 11 above, and further in view of Ravi et al (US 2009/0288591).
Kizaki teaches all of the limitations of claim 5, as discussed above, except Kizaki does not explicitly teach a furnace body and a thermal isolation structure disposed in the furnace body, wherein the auxiliary structure covers the thermal isolation structure.
13, configured to contain a melt A for a crystal growth; a heater 51, disposed around the crucible 13 and configured to heat the crucible; a deflector sleeve 60, disposed between the heater 51 and the crucible 13; and an auxiliary structure 60, connected with the deflector sleeve 60 to surround a top and a lateral surface of the heater (See Fig 2, [0020]-[0031] which teaches heat shield 60 configured to enclose heater 51). Ravi et al also teaches a graphite heating element ([0030]). Ravi et al teaches a furnace body 105 and a thermal isolation structure 65 disposed in the furnace body, wherein the auxiliary structure 60 covers the thermal isolation structure 65. (see Fig 2, [0027]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kizaki by providing a thermal isolation structure disposed in the furnace body, wherein the auxiliary structure covers the thermal isolation structure, as taught by Ravi et al, to keep the temperature in the processing zone uniform (Ravi [0029]).
Referring to claim 6, the combination of Kizaki and Ravi et al teaches the auxiliary structure 60 and the deflector sleeve 60 are designed as a single part. (See Ravi Fig 2). Furthermore, making elements integral is prima facie obvious (MPEP 2144.04 V. B.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizaki (JP 9-202686), an English computer translation (CT) is provided, as applied to claims 1, 2, 4, 7-9, and 11 above, and further in view of Shimada (US 2012/0204784).
21 having an outer diameter of 570 mm, and the sleeve is located outside the crucible and inside the heater (CT [0027]-[0028]).
In a Czochralski apparatus, Shimada teaches a crucible 18 and a heater 13, and crucible has an inner diameter of 910 mm and a heater having an inner diameter of 1020 mm ([0021]-[0039]; Fig 2), which is a gap of 110 mm between the crucible and the heater.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kizaki by using the dimensions of the crucible and heater, as taught by Shimada, having a gap of 110 mm between the heater and crucible, and to place the deflector sleeve to have a gap of larger than 10 mm because the sleeve can be placed at any location between the crucible and heater, and a gap larger than 100 mm would be obvious by placing the sleeve in the middle which would produce a gap of 50 mm between the sleeve and heater, and 50 mm between the sleeve and the crucible. Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.05) and changing the diameters of the sleeve, crucible and heater, are obvious design choices, to produce the claimed gap which does not have an upper limit.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2005/0263063) in view of Ravi et al (US 2009/0288591).
10, comprising: a crucible 13, configured to contain a melt 12 for a crystal growth; a heater 18, disposed around the crucible and configured to heat the crucible (Fig 1, [0021]-[0025]). Harada et al also teaches a chamber 11 with a gas supply and exhaust means 28 for supplying an inert gas to the ingot side of the chamber 11 and for exhausting the inert gas from the inner circumferential surface side of the crucible in the chamber 11, and an exhaust pipe 30 having an end of which is connected to the lower wall of the chamber 11 and the other end of which is connected to a vacuum pump, and the inert gas passes through the gap between the surface of the silicon melt 12 and the lower end of the heat shield member 36, and is exhausted from the exhaust pipe 30 outside. (See Fig 1, [0023]-[0032]).
Harada et al does not teach a deflector sleeve, disposed between the heater and the crucible; and an auxiliary structure, connected with the deflector sleeve to surround a top and a lateral surface of the heater.
Ravi et al teaches a crystal growth apparatus, comprising: a crucible 13, configured to contain a melt A for a crystal growth; a heater 51, disposed around the crucible 13 and configured to heat the crucible; a deflector sleeve 60, disposed between the heater 51 and the crucible 13; and an auxiliary structure 60, connected with the deflector sleeve 60 to surround a top and a lateral surface of the heater (See Fig 2, [0020]-[0031] which teaches heat shield 60 configured to enclose heater 51). Ravi et al also teaches a graphite heating element ([0030]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harada et al by adding a deflector sleeve, disposed between the heater and the crucible; and an auxiliary structure, connected with the deflector sleeve to surround a 
Referring to claim 2, the combination of Harada et al and Ravi et al teaches a lower surface of the deflector sleeve 60 is lower than a lower surface of the heater 51. (See Ravi Fig 2).
Referring to claim 3, the combination of Harada et al and Ravi et al does not teach a gap between adjacent surfaces of the deflector sleeve and the heater is larger than 10 mm, and a gap between adjacent surfaces of the deflector sleeve and the crucible is larger than 10 mm. The combination of Harada et al teaches a cylindrical crucible, sleeve and heater. Changes the diameter of the cylindrical crucible, sleeve and heater to obtain the claimed gaps would have been obvious to one of ordinary skill in the art at the time of filing because changes in size and shape are prima facie obvious (MPEP 2144.04), absent evidence of unexpected results.  
Referring to claim 4, the combination of Harada et al and Ravi et al does not teach the claimed thickness of 2- 20 mm. Changes in size and shape are prima facie obvious (MPEP 2144.04); therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Harada et al and Ravi et al by making the sleeve with a thickness of 2- 20 mm to provide suitable strength.
Referring to claim 5, the combination of Harada et al and Ravi et al teaches a furnace body 105 and a thermal isolation structure 65 disposed in the furnace body, wherein the auxiliary structure 60 covers the thermal isolation structure 65. (see Ravi Fig 2, [0027]-[0032]).
60 and the deflector sleeve 60 are designed as a single part. (See Ravi Fig 2).
Referring to claim 8, the combination of Harada et al and Ravi et al teaches a cylinder (Ravi [0027]).
Referring to claim 9, the combination of Harada et al and Ravi et al teaches a graphite material (Ravi [0030]).
Referring to claim 10, the combination of Harada et al and Ravi et al teaches the exhaust pipe is with the inner radius of the crucible (Harada Fig 1); therefore a distance from a center of the exhaust device to a center of the furnace body is smaller than a radius of the deflector sleeve because the deflector sleeve a radius is larger than the crucible radius.
Referring to claim 11, the combination of Harada et al and Ravi et al teaches a quartz crucible 13, a graphite crucible 14, a silicon melt 12 and a graphite heater (Ravi [0030]; Harada [0021]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 17/016,446 (‘446) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference is the scope of the claims and ‘446 would anticipate the instantly claimed invention. ‘446 claims a crystal growth apparatus, comprising: a crucible, configured to contain a melt for a crystal growth; a heater, disposed around the crucible and configured to heat the crucible; a deflector sleeve, disposed between the heater and the crucible; and an auxiliary structure, connected with the deflector sleeve to surround a top and a lateral surface of the heater (See ‘446 claims 1 and 6).
Referring to claim 4, ‘446 claims a thickness of 2-20 mm (See ‘446 claim 8).
Referring to claim 5, ‘446 teaches insulation (‘446 claim 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al (US 5,098,675) teaches a 3 mm thick gas cylinder shield (col 8, ln 1-67, Fig 1 and Fig 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714